       Case 4:17-cv-00031-BMM Document 252 Filed 01/28/19 Page 1 of 4



Timothy M. Bechtold
Bechtold Law Firm, PLLC
P.O. Box 7051
Missoula, MT 59807
(406) 721-1435
tim@bechtoldlaw.net
Attorney for Northern Plains Plaintiffs
(additional counsel listed on signature pages)

                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

INDIGENOUS ENVIRONMENTAL
NETWORK and NORTH COAST
RIVER ALLIANCE,

            and
                                                 CV 17-29-GF-BMM
NORTHERN PLAINS RESOURCE
COUNCIL, et al.,                                 CV 17-31-GF-BMM

             Plaintiffs,                         Northern Plains Plaintiffs’
                                                 Notice of Cross-Appeal  
                    v.

UNITED STATES DEPARTMENT
OF STATE, et al.,

             Defendants,

TRANSCANADA KEYSTONE
PIPELINE and TRANSCANADA
CORPORATION,

             Defendant-Intervenors.




                                           
 
         Case 4:17-cv-00031-BMM Document 252 Filed 01/28/19 Page 2 of 4



      Notice is hereby given that Plaintiffs Northern Plains Resource Council,

Bold Alliance, Center for Biological Diversity, Friends of the Earth, Natural

Resources Defense Council, Inc., and Sierra Club cross-appeal to the United States

Court of Appeals for the Ninth Circuit this Court’s November 8, 2018 Order on

summary judgment motions filed by the parties (ECF No. 211), and November 15,

2018 Judgment in a Civil Case (ECF No. 213).

      Defendant-Intervenors TransCanada Keystone Pipeline, LP and

TransCanada Corporation filed a notice of appeal in this matter on December 21,

2018 (ECF No. 233), Appeals Docket No. 18-36069.

      This notice is filed within 60 days of this Court’s December 7, 2018 Order

on Defendant-Intervenors’ motion to amend (ECF No. 232), and is therefore timely

pursuant to Federal Rule of Appellate Procedure 4(a)(1)(B), (a)(3)-(4)(A).

      A Representation Statement is attached hereto pursuant to Ninth Circuit

Rules 3-2(b) and 12-2.

                                      Respectfully submitted,

Dated:        January 28, 2019        /s/ Doug Hayes
                                      Doug Hayes (pro hac vice)
                                      /s/ Eric Huber
                                      Eric Huber (pro hac vice)
                                      Sierra Club Environmental Law Program
                                      1650 38th Street, Suite 102W
                                      Boulder, CO 80301
                                      (303) 449-5595
                                      doug.hayes@sierraclub.org
                                      eric.huber@sierraclub.org

                                         1
    Case 4:17-cv-00031-BMM Document 252 Filed 01/28/19 Page 3 of 4



                                Attorneys for Sierra Club and Northern
                                Plains Resource Council

                                /s/ Jaclyn Prange
                                Jaclyn Prange (pro hac vice)
                                /s/ Cecilia Segal
                                Cecilia Segal (pro hac vice)
                                Natural Resources Defense Council
                                111 Sutter Street, Floor 21
                                San Francisco, CA 94104
                                (415) 875-6100
                                jprange@nrdc.org
                                csegal@nrdc.org
                                Attorneys for Bold Alliance and Natural
                                Resources Defense Council

                                /s/ Jared Margolis
                                Jared Margolis (pro hac vice)
                                /s/ Amy Atwood
                                Amy R. Atwood (pro hac vice)
                                Center for Biological Diversity
                                P.O. Box 11374
                                Portland, OR 97211
                                (971) 717-6401
                                jmargolis@biologicaldiversity.org
                                atwood@biologicaldiversity.org
                                Attorneys for Center for Biological Diversity
                                and Friends of the Earth

                                /s/ Timothy M. Bechtold
                                Timothy M. Bechtold
                                Bechtold Law Firm, PLLC
                                P.O. Box 7051
                                Missoula, MT 59807
                                (406) 721-1435
                                tim@bechtoldlaw.net
                                Attorney for all Plaintiffs




                                  2
 
      Case 4:17-cv-00031-BMM Document 252 Filed 01/28/19 Page 4 of 4



                        CERTIFICATE OF SERVICE

     I certify that I served the foregoing document on all counsel of record via the

Court’s CM/ECF system.

                                     /s/ Cecilia Segal




                                        3
 
